
	
		I
		112th CONGRESS
		1st Session
		H. R. 1760
		IN THE HOUSE OF REPRESENTATIVES
		
			May 5, 2011
			Mr. George Miller of
			 California (for himself, Mr.
			 Markey, Mr. Sablan,
			 Mr. Pierluisi, and
			 Mr. Young of Alaska) introduced the
			 following bill; which was referred to the Committee on Natural
			 Resources
		
		A BILL
		To reauthorize the Great Ape Conservation Act, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Great Ape Conservation Reauthorization
			 Amendments Act of 2011.
		2.Amendment and
			 reauthorization of Great Ape Conservation ActThe Great Ape Conservation Act of 2000 is
			 amended as follows:
			(1)Multiyear
			 grantsIn section 4 (16 U.S.C. 6303), by adding at the end the
			 following new subsections:
				
					(j)Multiyear
				Grants
						(1)In
				generalThe Secretary may award a multiyear grant under this
				section to a person who is otherwise eligible for a grant under this section,
				to carry out a project that the person demonstrates is an effective, long-term
				conservation strategy for great apes and their habitats.
						(2)Annual grants
				not affectedThis subsection shall not be construed as precluding
				the Secretary from awarding grants on an annual
				basis.
						.
			(2)Panel of
			 expertsIn section 4(i) (16 U.S.C. 6303(i))—
				(A)in paragraph (1),
			 by—
					(i)striking
			 Every 2 years and inserting Within one year after the
			 date of the enactment of the Great Ape
			 Conservation Reauthorization Amendments Act of 2011, and every 5
			 years thereafter;
					(ii)striking
			 may convene and inserting shall convene;
					(iii)inserting
			 and priorities after needs; and
					(iv)adding at the end the following new
			 sentence: The panel shall, to the extent practicable, include
			 representatives from foreign range states with expertise in great ape
			 conservation.; and
					(B)by redesignating
			 paragraph (2) as paragraph (4), and inserting after paragraph (1) the following
			 new paragraphs:
					
						(2)In identifying
				conservation needs and priorities under paragraph (1), the panel shall consider
				relevant great ape conservation plans or strategies including scientific
				research and findings related to—
							(A)the conservation
				needs and priorities of great apes;
							(B)regional or
				species-specific action plans or strategies;
							(C)applicable
				strategies developed or initiated by the Secretary; and
							(D)any other
				applicable conservation plan or strategy.
							(3)The Secretary, subject to the availability
				of appropriations, may pay expenses of convening and facilitating meetings of
				the
				panel.
						.
				(3)Administrative
			 expenses limitationIn section 5(b)(2) (16 U.S.C. 6304(b)(2)), by
			 striking $100,000 and inserting $150,000.
			(4)Authorization of
			 appropriationsIn section 6 (16 U.S.C. 6305), by striking
			 2006 through 2010 and inserting 2012 through
			 2017.
			
